Citation Nr: 1401648	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disorder of the eyes (claimed as loss of vision in both eyes).

3.  Entitlement to service connection for a disorder of the eyes to include the diagnosed conjunctival nevus of the left eye.



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran had active service from August 1982 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which denied, in pertinent part, the Veteran's claims of service connection for hypertension, headaches, including as due to hypertension, and for refractive error of the eyes (claimed as loss of vision in both eyes).

In December 2012, these matters were remanded for further development.  A February 2013 rating decision granted the Veteran's headache service connection claim.  Consequently, such issue is no longer before the Board.

A January 2014 review of the Veteran's paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Finally, the Veteran has conjunctival nevus of the left eye that was noted in service, as well on the most recent January 2013 VA examination.  According, the Board has listed such issue on the title page to include this disorder.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current hypertension is not related to active service.

2.  The Veteran's bilateral astigmatism, myopia, and presbyopia refractive error are congenital and developmental in nature, and are not shown to have incurred in or aggravated during service.

3.  The evidence is at least in relative equipoise as to whether conjunctival nevus/sclera of the left eye was incurred in service.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for refractive error of the eyes (claimed as loss of vision in both eyes) is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 4.9 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for conjunctival nevus of the left eye is warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in September 2008 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the Veteran's electronic Virtual VA file, contains his service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements, to include his testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified. 

Additionally, pursuant to the December 2012 Board remand, the Veteran was afforded VA examinations in January 2013 to determine whether his claimed disorders were related to his military service.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon adequate review of the pertinent medical history.  The VA examiner considered the Veteran's lay assertions and current complaints, and described the claimed disorders in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examinations. 

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the December 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain any outstanding pertinent private treatment records, and VA treatment dated from June 2009 to present and associate such records with the claims file.  Upon remand, VA treatment records dated through October 2012 have been uploaded to the Veteran's Virtual VA file.  The Veteran has not identified any outstanding private treatment records.  As noted, he was afforded VA examinations in January 2013.  Thereafter, the AMC/RO readjudicated the matter in a February 2013 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the December 2012 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Factual Background 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that service connection is warranted for hypertension and a bilateral eye disorder.  

The Veteran's service treatment records are negative for a diagnosis of hypertension.  His blood pressure on enlistment examination in May 1982 was 130/86.  There was no noted eye disorder on enlistment examination and eye examination revealed 20/25 in the right eye and 20/20 in the left eye.  On a June 1986 optometry visit, the Veteran was noted to have sclera on the left eye, which was noted as a result of the Veteran being hit with chalk in the 5th grade.  An assessment of myopia and astigmatism were made.  During an August 1987 sick call visit regarding his complaint of a dislocated left thumb, the Veteran's blood pressure was documented as 138/102 and 132/98.  During a September 1987 sick call visit regarding complaints of cold symptoms, the Veteran's blood pressure was documented as 140/100.  No diagnosis of hypertension was given at either time.  On March 1989 separation examination, the Veteran's blood pressure was 120/76.  Clinical evaluation of the Veteran's eyes revealed 20/30 in the right eye and 20/25 in the left eye; as well as a questionable sclera to the left eye.  The Veteran was referred to optometry clinic for evaluation.  On an April 1989 optometry treatment record, the examiner noted a large raised brown lesion on the Veteran's left eye; the examiner noted that it was unknown when the lesion began, although the Veteran reported a history of minor trauma to the left eye.  Myopia and suspicious lesion of the left eye was noted. Regarding the conjunctival nevus, the examiner noted in the report "wait on patient's decision re. removal".

Post service treatment records document the earliest diagnosis and treatment for hypertension is in November 1999.  The post service records do not reference the Veteran's eye disorder.

On April 2009 VA eye examination, refractive error (myopia, astigmatism, and presbyopia) was diagnosed.  The examiner found that the Veteran's loss of vision was as a result of his refractive error and was not related to his military service.

On January 2013 VA hypertension examination, the Veteran reported that hypertension had its onset in 1999 while he was living in Germany.  The examiner noted the elevated blood pressures in service.  Current examination revealed high blood pressure readings; however the Veteran had not taken his medication.  After a review of the Veteran's claims file, the examiner noted that the hypertension was less likely as not incurred in or caused by the Veteran's military service.  The examiner noted that the available medical records document the earliest date on which hypertension was diagnosed was November 10, 1999.  The examiner considered the elevated blood pressures noted in service; however he stated that the elevated blood pressures were isolated readings associated to clinic visits for other-than-hypertension acute medical conditions.  The examiner noted that they were not identified as a persistence of the high blood pressure condition and did not constitute a diagnosis of hypertension during active service.

On January 2013 VA eye examination, the examiner noted the Veteran's conjunctival nevus of the left eye.  The Veteran denied a history of ocular surgery.  He reported a history of trauma to the left eye during childhood; and he recalled an episode of being blinded for approximately 20 minutes by lights on night maneuvers while in basic training, with no visual sequel afterwards.  The Veteran stated he did not seek attention nor report the incident.  The Veteran currently complained of progressive blurring of vision, mostly for far.  He reported he sees well with eyeglasses.  Upon review of the Veteran, the examiner found that the Veteran's loss of vision is due to the refractive error (myopia, astigmatism, and presbyopia).  The examiner noted that the Veteran's eye condition was less likely incurred in or caused by his military service.  The examiner noted that the Veteran has myopia, astigmatism and presbyopia in both eyes and that he improves to 20/20 vision in both eyes for far and near with eyeglasses.  He indicated that the refractive error was less likely caused or aggravated (permanently worsened) by service.

Relevant to myopia, the examiner noted that 40 percent of the population has myopia or will develop it at some time in their lives.  The examiner also noted that in a few less common cases, myopia can start in middle age as a sign of beginning cataract.  In uncontrolled cases of diabetes, myopia may occur suddenly and then change erratically from day to day.  The examiner also noted that rarely, a teenager may develop myopia from keratoconus, an unusual condition in which the cornea become cone-shaped; and extremely rare is a type called malignant progressive myopia.  The examiner noted that none of these less common causes applied to the Veteran.

Relevant to astigmatism, the examiner noted that such disorder is inherited; or may also develop after an eye injury, disease, or surgery.  The examiner noted that there is no history of ocular trauma, surgery, or ocular disease in the Veteran to account for his mild regular astigmatism, which is corrected with eyeglasses.  The examiner noted that such was congenital/developmental/familial in origin.

Relevant to presbyopia, the examiner noted that such is a gradual loss of the eyes' ability to focus actively on nearby objects.  The examiner noted that it usually becomes noticeable in the early to mid-40's and continues to worsen until around age 65.  The examiner explained that it is caused by a hardening of the lens of the eye, which occurs with aging.  The examiner noted that it was a natural aging process of the eye and is corrected with bifocals or reading glasses.


III.  Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires 1) evidence of a current disability; 2) medical, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and 3) medical evidence of a link, or nexus between the claimed in-service injury or aggravation and the present disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The Board finds that the preponderance of the evidence is against service connection for hypertension on a presumptive basis.  Significantly, there is no evidence of diagnosed hypertension within one year after military service.  The first noted diagnosis and treatment for hypertension was in 1999 which of course is more than one year after his discharge from military service in 1989.  The claim fails under this theory of entitlement.

The Board also finds that the preponderance of the evidence is against service connection for hypertension on a direct basis.  First, there is no evidence of an indication or diagnosis of hypertension in service.  The Veteran is noted to have had elevated blood pressures during various sick call visits.  These elevated readings were determined to be isolated pressure readings in conjunction with other-than-hypertension acute medical conditions.  Blood pressure on separation examination was 120/76.  Second, the post service treatment records note a history of hypertension beginning in 1999, approximately 10 years after military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Under this factual scenario, there is no medical evidence or lay evidence of in-service occurrence of hypertension.  

Finally, there is no medical evidence in the record that links any current hypertension to an incident of the Veteran's active military service.  The VA examiner reviewed the entire claims file, examined the Veteran, and found that the Veteran's current hypertension was not incurred in or caused by the Veteran's military service.  The examiner noted the onset of hypertension was well after the Veteran's active duty, and as previously noted, the isolated incidences of elevated blood pressures noted in service were in conjunction with acute medical conditions, and did not constitute a diagnosis of hypertension.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, there is no indication that the Veteran has expressly stated that elevated blood pressure readings continued after service.  In fact the Veteran reported during the January 2013 VA examination, and supported by the medical evidence of record, that he obtained medical care from a private physician, and that hypertension was diagnosed in 1999.

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Hypertension was not demonstrated during service, at separation, or within one year of separation.  It was not demonstrated until 1999.  Such findings are inconsistent with allegations of continuity of symptomatology.  

As noted above, there is no competent evidence linking the remote onset of hypertension to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Refractive error of the eyes

Congenital or developmental defects, refractive error of the eyes, and personality disorders, as such, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).

The Board concludes that a preponderance of the evidence is against the Veteran's claim that his current bilateral eye refractive disorder is related to his service.  

The evidence shows that the Veteran entered active duty with vision noted as 20/25 in the right eye and 20/20 in the left eye.  The Veteran is currently noted to have refractive error (myopia, astigmatism, and presbyopia) which is considered a congenital or developmental condition and it is generally not service-connected.  While he contends that his vision disability incurred in service, there is no evidence supporting such allegations.  The January 2013 examiner opined that there was no evidence that shows that the refractive error was caused by or aggravated (permanently worsened) by service.  The examiner noted that myopia is developed in about 40 percent of the population; however there are less common causes, of which none applied to the Veteran.  Relevant to the astigmatism, the examiner noted that there was no history of ocular trauma, surgery or ocular disease to account for the Veteran's mild astigmatism, and that such is congenital/developmental/familial in nature.  Furthermore, the examiner noted that the presbyopia was a natural aging process of the eye.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error, as it is not (as previously noted) a disability entitled to service connection as it is congenital in nature.  38 C.F.R. §§ 3.303(c), 4.9; VA ADJUDICATION PROCEDURE MANUAL M21- 1MR, pt. III, subpt. iv, ch. 4 § B, 10d. 

The Veteran's beliefs that his current eye disability is related to events during his service are not competent (medical) evidence, as he is a layperson, and lacks the training to opine regarding medical etiology.  The question is a complex medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Hence, a preponderance of the evidence is against the Veteran's claim of service connection for bilateral eye refractive disorder, and it must be denied.

Conjunctival nevus of the left eye

In the present case, the Board finds that the Veteran has conjunctival nevus of the left eye.  Such was noted on the most recent January 2013 VA examination.

The Board also finds that conjunctival nevus of the left eye was noted in service.  On June 1986 optometry clinic report, sclera of the left eye was noted.  The examiner noted that it resulted from a childhood injury.  On an April 1989 optometry clinic report, a large brown lesion was noted in the Veteran's left eye.  The Veteran gave a history of minor trauma to his left eye during childhood and then a lesion appeared 5 years later.  The examiner noted that the lesion was suspicious and that he was awaiting the Veteran's decision as to whether or not he wanted the lesion removed.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  First, while the Veteran reported a history of minor trauma to his left eye during childhood, there is no indication that such trauma is the cause of the current conjunctival nevus of the left eye.  There was no noted left eye sclera on the May 1982 enlistment examination clinical evaluation report, which as noted above, was clearly noted on March 1989 separation examination report.  Furthermore, the first reference to such left eye disorder was on a June 1986 optometry report.  Finally, the April 1989 examiner noted that the lesion was suspicious and that he would wait the Veteran's decision regarding its removal.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for conjunctival nevus of the left eye have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for hypertension is denied.

Service connection for refractive error of the eyes (claimed as loss of vision in both eyes) is denied.

Service connection for conjunctival nevus of the left eye is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


